Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  
Claims 7 and 13 recite “sequency numbers”, which appears to be a typo and should be replaced with “sequence numbers”.
Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “line characterizer”, “label characterizer”,  “block diagrammer”, “flow charter” and “data flow diagrammer” in claims 4 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claims 4 and 10 added on 1/20/2021 recite “each of the block diagrammer, the flow charter, and the data flow diagrammer overlaying the bounded objects over the raw image to produce a hybrid user interface structure in which the bounded objects are each separate complete geometric shapes that are independently manipulable from the raw image by a computer image editor application”. But no description can be found in the specification regarding the subject matter. The amendment refers to the paragraphs [0204-0218] as the disclosure for the newly added subject matters. However, to a person having ordinary skill in the art before the effective filing date of the claimed invention, the paragraphs [0204-0218] neither provide express support nor convey in any reasonably clear way about the newly added limitations. Examiner notes that the new matter issue for this claim limitation was raised in the parent application 16170563 and applicant removed this claim limitation in response.
All other claims depend on claims 4 and 10 and are therefore rejected for the same reasons as for claims 4 and 10.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “line characterizer”, “label characterizer”,  “block diagrammer”, “flow charter” and “data flow diagrammer” in claims 4 and 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims 4 and 10 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4 and 10 recite “each of the block diagrammer, the flow charter, and the data flow diagrammer overlaying the bounded objects over the raw image to produce a hybrid user interface structure in which the bounded objects are each separate complete geometric shapes that are independently manipulable from the raw image by a computer image editor application”. However, there is insufficient antecedent basis for “the bounded objects” recited in the claim limitation. It is also unclear what it means by “each of the block diagrammer, the flow charter, and the data flow diagrammer overlaying the bounded objects over the raw image” (emphasis added by examiner). For example, does this mean that only one of “the block diagrammer”, the flow charter, and the data flow diagrammer is needed to overlay all “the bounded objects over the raw image”? If so, which one to use and are the results different or the same? Or, does it mean that that “each of the block diagrammer, the flow charter, and the data flow diagrammer” is only overlaying some of “the bounded objects over the raw image”? If so, which of “the bounded objects” are overlaid by “each of the block diagrammer, the flow charter, and the data flow diagrammer” “over the raw image”? The claims 4 and 10 are indefinite since the metes and bounds of the claims cannot be defined due to the lack of clarity of the claimed invention.
All other claims depend on claims 4 and 10 without curing the above discussed deficiencies and are therefore rejected for the same reasons as for claims 4 and 10.
For the rest of this office action, “each of the block diagrammer, the flow charter, and the data flow diagrammer overlaying the bounded objects over the raw image to produce a hybrid user interface structure in which the bounded objects are each separate complete geometric shapes that are independently manipulable from the raw image by a computer image editor application” as recited in claims 4 and 10 will not be further treated on merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-15 are rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter. 
Claims 4-15 are claims of a “diagram generator”. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a “diagram generator” in the instant application covers computer software, particularly since the specification is absent an explicit definition or is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 4, 7-10 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10909358.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘358 patent.
Claims of instant application
Claims of US 10909358 B2
4. (new) A diagram generator, comprising: 
a line characterizer, wherein the line characterizer analyzes lines that are not part of shape objects in a raw image for characteristics indicative of a line type including at least one of communication lines, object label lines, action stem lines, and combinations thereof, wherein the lines are tagged with their line type characteristics and at least one of source object and destination object for the communication lines, a shape object being labeled for the object label lines, a shape object actor for the action stem lines, and combinations thereof, to form tagged lines; 
a label characterizer, wherein the label characterizer analyzes text strings in the drawing for characteristics indicative of a label type and tags the text strings with their label type characteristics and other attributes including at least one selected from an associated communication line, an associated stem line, an associated shape object, and combinations thereof, to form tagged labels; 
a block diagrammer, wherein the tagged lines, the tagged labels, and the shape objects, are input to the block diagrammer along with drawing objects, and are transformed into a system block diagram; 
a flow charter, wherein the tagged lines and the tagged labels are input to the flow charter along with the drawing objects, and are transformed into a flow chart; and 
a data flow diagrammer, wherein the tagged lines and the tagged labels are input to the data flow diagrammer along with the drawing objects, and are transformed into a data flow diagram; 

wherein output of the diagram generator comprises at least two of the system block diagram, the flow chart, and the data flow diagram.
1. A triple diagram generator, comprising: …;
a line characterizer, wherein the line characterizer analyzes lines that are not part of shapes in a drawing for characteristics indicative of a line type including at least one of communication lines, stem lines, and combinations thereof, wherein lines are tagged by their characteristic type and at least one of source and destination objects for communication lines, a labeled shape object being labeled for object labels, a shape object actor for action stem lines, and combinations thereof; 


a label characterizer, wherein the label characterizer analyzes the text strings in the drawing for characteristics indicative of label types and tags the text strings with their characteristic type and other attributes including at least one selected from an associated communication line, a stem line, a shape object, and combinations thereof; 

a block diagrammer, wherein tagged labels, stencils, and lines are input to the block diagrammer along with drawing objects, and are transformed into a system block diagram; 

a flow charter, wherein tagged labels and tagged lines are input to the flow charter along with drawing objects, and are transformed into a flow chart; and 
a data flow diagrammer, wherein tagged labels and tagged lines are input to the data flow diagrammer along with drawing objects, and are transformed into a data flow diagram.

2. The triple diagram generator of claim 1, further comprising: a traverser, wherein the traverser generates traverse text by traversing the system block diagram, the flow chart, and the data flow diagram.
7. (new) The diagram generator of claim 4 wherein the characteristics indicative of label types comprise at least one of sequence numbers, object labels, communication line labels, and action words.
4. The triple diagram generator of claim 3, further comprising: sequence numbers associated with the communication lines, wherein the set of one or more sentences is ordered according to the sequence numbers associated with the communication lines.
8. (new) The diagram generator of claim 4 wherein the drawing objects comprise a set of graphic stencils stored in persistent machine storage.
1. … a stencilizer, wherein the stencilizer accesses a database to locate stencils corresponding to the set of drawing objects, wherein the correspondence between stencils and the set of drawing objects is based upon text strings that the stencilizer identifies as being labels for the set of drawing objects;
9. (new) The diagram generator of claim 4 wherein the diagram generator is configured to further generate text to associate with at least one of the system block diagram, the flow chart, and the data flow diagram based on at least one of the drawing objects, the line type characteristics, and the label type characteristics.
2. The triple diagram generator of claim 1, further comprising: a traverser, wherein the traverser generates traverse text by traversing the system block diagram, the flow chart, and the data flow diagram.

3. The triple diagram generator of claim 2, wherein the traverse text includes a combination of the labeled shape object, the shape object actor, and the source and destination objects, wherein the combination is formed into a natural language set of one or more sentences.
10. (new) A triple diagram generator, comprising: 
a line characterizer, wherein the line characterizer analyzes lines that are not part of shape objects in a raw image for characteristics indicative of a line type including at least one of communication lines, object label lines, action stem lines, and combinations thereof, wherein the lines are tagged with their line type characteristics and at least one of source object and destination object for the communication lines, a shape object being labeled for the object label lines, a shape object actor for the action stem lines, and combinations thereof, to form tagged lines; 
a label characterizer, wherein the label characterizer analyzes text strings in the drawing for characteristics indicative of a label type and tags the text strings with their label type characteristics and other attributes including at least one selected from an associated communication line, an associated stem line, an associated shape object, and combinations thereof, to form tagged labels; 
a block diagrammer, wherein the tagged lines, the tagged labels, and the shape objects, are input to the block diagrammer along with drawing objects, and are transformed into a system block diagram; 
a flow charter, wherein the tagged lines and the tagged labels are input to the flow charter along with the drawing objects, and are transformed into a flow chart; and 
a data flow diagrammer, wherein the tagged lines and the tagged labels are input to the data flow diagrammer along with the drawing objects, and are transformed into a data flow diagram; 

wherein output of the triple diagram generator comprises the system block diagram, the flow chart, and the data flow diagram.
1. A triple diagram generator, comprising: …;
a line characterizer, wherein the line characterizer analyzes lines that are not part of shapes in a drawing for characteristics indicative of a line type including at least one of communication lines, stem lines, and combinations thereof, wherein lines are tagged by their characteristic type and at least one of source and destination objects for communication lines, a labeled shape object being labeled for object labels, a shape object actor for action stem lines, and combinations thereof; 


a label characterizer, wherein the label characterizer analyzes the text strings in the drawing for characteristics indicative of label types and tags the text strings with their characteristic type and other attributes including at least one selected from an associated communication line, a stem line, a shape object, and combinations thereof; 
a block diagrammer, wherein tagged labels, stencils, and lines are input to the block diagrammer along with drawing objects, and are transformed into a system block diagram; 

a flow charter, wherein tagged labels and tagged lines are input to the flow charter along with drawing objects, and are transformed into a flow chart; and 
a data flow diagrammer, wherein tagged labels and tagged lines are input to the data flow diagrammer along with drawing objects, and are transformed into a data flow diagram.

2. The triple diagram generator of claim 1, further comprising: a traverser, wherein the traverser generates traverse text by traversing the system block diagram, the flow chart, and the data flow diagram.
13. (new) The diagram generator of claim 10 wherein the characteristics indicative of label types comprise at least one of sequence numbers, object labels, communication line labels, and action words.
4. The triple diagram generator of claim 3, further comprising: sequence numbers associated with the communication lines, wherein the set of one or more sentences is ordered according to the sequence numbers associated with the communication lines.
14. (new) The diagram generator of claim 10 wherein the drawing objects comprise a set of graphic stencils stored in persistent machine storage.
1. … a stencilizer, wherein the stencilizer accesses a database to locate stencils corresponding to the set of drawing objects, wherein the correspondence between stencils and the set of drawing objects is based upon text strings that the stencilizer identifies as being labels for the set of drawing objects;
15. (new) The diagram generator of claim 10 wherein the diagram generator is configured to further generate text to associate with at least one of the system block diagram, the flow chart, and the data flow diagram based on at least one of the drawing objects, the line type characteristics, and the label type characteristics.
2. The triple diagram generator of claim 1, further comprising: a traverser, wherein the traverser generates traverse text by traversing the system block diagram, the flow chart, and the data flow diagram.

3. The triple diagram generator of claim 2, wherein the traverse text includes a combination of the labeled shape object, the shape object actor, and the source and destination objects, wherein the combination is formed into a natural language set of one or more sentences.


Allowable Subject Matter
While claims 4-15 are rejected under 35 U.S.C. 112(a)(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs and claims 4, 7-10 and 13-15 are further rejected on the ground of nonstatutory double patenting, they are neither anticipated by nor obvious in view of the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasturi et al., "A system for interpretation of line drawings," in IEEE Transactions on Pattern Analysis and Machine Intelligence, vol. 12, no. 10, pp. 978-992, Oct. 1990, doi: 10.1109/34.58870.

    PNG
    media_image1.png
    497
    683
    media_image1.png
    Greyscale

Mörzinger et al., "Visual Structure Analysis of Flow Charts in Patent Images." In CLEF (Online Working Notes/Labs/Workshop), pp. 629-633. 2012.

    PNG
    media_image2.png
    978
    975
    media_image2.png
    Greyscale

Vasudevan et al., "Flowchart knowledge extraction on image processing," 2008 IEEE International Joint Conference on Neural Networks (IEEE World Congress on Computational Intelligence), 2008, pp. 4075-4082.
    
    PNG
    media_image3.png
    469
    658
    media_image3.png
    Greyscale

Karima et al., "From Paper Drawings to Computer-Aided Design," in IEEE Computer Graphics and Applications, vol. 5, no. 2, pp. 27-39, Feb. 1985, doi: 10.1109/MCG.1985.276400.

    PNG
    media_image4.png
    710
    1450
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    352
    1565
    media_image5.png
    Greyscale

Saund (US 7725493 B2): A method and process provides a selection process designed to select optimized results from a plurality of possible results represented in a search tree. A tree search is employed, wherein bounds are used to prune at least one node or branch of the search tree. A non-overlapping support constraint in conjunction with the tree search is invoked to further prune the search tree. An optimized search tree is stored into a memory, following the invoking of the non-support constraint, and the optimized search tree is employed in additional processing operations. (abstract)

    PNG
    media_image6.png
    439
    506
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    418
    636
    media_image7.png
    Greyscale

Saund et al. (US 8875016 B2): In accordance with one aspect of the present invention, disclosed is an image analysis and conversion method and system, where digital ink images are converted to structured object representations of the digital ink images, capable of being edited by a structured text/graphics editor. (abstract)
Chen et al. (US 7904810 B2): A system and method for editing ink objects recognized in ink input is provided. An ink parser may recognize an ink object in ink input and then an ink editing user interface may edit the ink object recognized by the ink parser. The ink parser may include a chart detector, shape recognizer, and various ink object recognizers such as a chart recognizer, a list detector and a table detector. The various ink object recognizers may recognize particular ink objects. The ink editing user interface may edit the ink object recognized by the ink parser. The ink editing user interface may include a chart editor, list editor, table editor, mode switcher, and a visualizer. The mode switcher may switch the ink editing system between inking mode and ink editing mode. (abstract)

    PNG
    media_image8.png
    245
    532
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    235
    499
    media_image9.png
    Greyscale

Vasudevan et al. (US 20120213429 A1): A system and method for extracting flowchart information from digital images is provided. The method includes converting the digital flowchart image into a grayscale image and then binarizing the image. The method further includes extracting and masking text data from the binarized image. Further, flow lines connecting geometric components within the flowchart image are extracted and masked. The geometric components are classified into one or more categories and the flow line relationships between the geometric components are extracted. Finally, the extracted text data, flow line relationship information and geometric component information is stored in a database. (abstract)
Mackinlay et al. (US 20070061611 A1): A method for automatically forming the clearest and most useful visual plot for a given dataset of tuples. A best view type is selected for a view that includes a subsequently added new field. The visual plot is populated with the data in the view and then automatically rendered for the user. A dataset that is retrieved from a storage is analyzed to identify all the data types found in the dataset, and to determine the best view type to assign to the dataset's views. The visual plot is then populated with the data according to this best view type, and is automatically rendered for the user. (abstract)
Hanrahan et al. (US 20060206512 A1): A method for generating marks when displaying data, such as the results of a query across a database. The method is preferably used in conjunction with a dataset whose fields comprise a plurality of levels. A visual plot is constructed based on a specification. A first level from the plurality of levels is represented by a first component of the visual plot. A second level from the plurality of levels is represented by a second component of the visual plot. The dataset is optionally queried to retrieve data in accordance with the specification. The visual plot is populated with the retrieved data in accordance with the specification. (abstract)
Shilman et al. (US 20060045337 A1): The present invention leverages spatial relationships to provide a systematic means to recognize text and/or graphics. This allows augmentation of a sketched shape with its symbolic meaning, enabling numerous features including smart editing, beautification, and interactive simulation of visual languages. The spatial recognition method obtains a search-based optimization over a large space of possible groupings from simultaneously grouped and recognized sketched shapes. The optimization utilizes a classifier that assigns a class label to a collection of strokes. The overall grouping optimization assumes the properties of the classifier so that if the classifier is scale and rotation invariant the optimization will be as well. Instances of the present invention employ a variant of AdaBoost to facilitate in recognizing/classifying symbols. Instances of the present invention employ dynamic programming and/or A-star search to perform optimization. The present invention applies to both hand-sketched shapes and printed handwritten text, and even heterogeneous mixtures of the two. (abstract)
Altman et al. (US 5517578 A): A note taking system that integrates word-processing functionality and computerized drawing functionality for processing ink strokes comprises novel methods that provide this functionality such as: a method for modeless operation of the note taking system that automatically switches between providing word-processing functionality and drawing functionality; a novel method for processing ink strokes as drawings, a unique method for processing ink strokes as writing, and other methods for parsing the ink strokes into words, lines, and paragraphs. The present invention also includes additional methods for manipulating figures such as a division between line and shape type figures, and a special handle performing either rotation or re-sizing. (abstract)
Wakeam et al. (US 7283670 B2): A method of analyzing electronic ink, in which document data for a document containing electronic ink content is received from a software application running on a first processing thread. The first processing thread is employed to provide the document data to an electronic ink analysis process for analyzing on a second processing thread. Control of the first processing thread is then returned to the software application. After the results of the analysis are received, the results are reconciled with the current document data for the document. (abstract)

    PNG
    media_image10.png
    510
    705
    media_image10.png
    Greyscale

Chen et al. (US 8406477 B2): A method includes receiving into a computer processor a building control subsystem design drawing, and identifying a plurality of objects in the building control subsystem design drawing by comparing the objects to a template of objects. The template of objects includes one or more of a representation of a shape, a color, and a texture. A physical relationship among the plurality of objects is determined, and a three dimensional representation of the plurality of objects is retrieved from a three dimensional device library. A three dimensional building control subsystem graphic is generated by mapping the three dimensional representation of the plurality of objects into a three dimensional user interface as a function of the physical relationship. The three dimensional user interface is animated and interactive to monitor and control a building subsystem. (abstract)
Saund (US 6411733 B1): A method and apparatus is provided for segmenting a binary document image so as to assign image objects to one of three types: CHARACTER-type objects, STROKE-type objects, and LARGE-BITMAP-type objects. The method makes use of a contour tracing technique, statistical analysis of contour features, a thinning technique, and image morphology. (abstract)

    PNG
    media_image11.png
    538
    526
    media_image11.png
    Greyscale


Wang (US 5825944 A): A system for editing the hierarchical tree structure which is created by a block selection system to correspond to a block template which represents a document image, wherein the hierarchical tree structure includes a plurality of nodes, each of which represents a block of document image data in the block template of a document image and contains document feature data defining features of the block of image data. The system operates to download from memory the hierarchical tree structure, generate and display a block template representing a document image corresponding to the hierarchical tree structure in memory, select a block of document image data to be edited in the displayed block template, edit a feature of the selected block of image data and update the document feature data in a node corresponding to the selected block of image data. The system determines whether any document feature data in any node has been affected by updated feature data, and, if so, document feature data in the affected nodes are appropriately altered to reflect the new features of corresponding blocks of image data. (abstract)

    PNG
    media_image12.png
    456
    707
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    663
    458
    media_image13.png
    Greyscale

Danisewicz (US 6233353 B1): A system that identifies and discriminates between image regions that consist of text lines of alphanumeric characters and image regions that largely consist of non-alphanumeric line-drawing components. Only image components which are determined to be alphanumeric characters are submitted to an OCR program, thus saving processing time and avoiding errors. The system mainly exploits the principle that text blocks in an image are characterized by regularly spaced horizontal runs of white consistent with inter-line spaces. (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669